          Case 1:18-cr-00052-EJL Document 51 Filed 11/01/18 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                          DISTRICT OF IDAHO
                 U.S. DISTRICT JUDGE MINUTE ENTRY
(X) Motion hearing

U.S. District Judge: Edward J. Lodge                         Date: November 1, 2018
Deputy Clerk: Sunny Trumbull                                 Time: 10:00 a.m. - 12:13 p.m.
Court Reporter: Lisa Yant                                    Boise, Idaho

       UNITED STATES OF AMERICA vs. Jens Randall Davis
                 1:18-CR-00052-EJL-1

Counsel for: United States (AUSA): Christian Nafzger
             Defendant: Elisa Massoth, CJA counsel


The Court noted this matter is now set for hearing on the Defendant’s Motion for Competency
Hearing, docket #18.

The Court met with counsel outside the presence of the defendant to discuss the use of restraints
during the hearing. Counsel requested the use of restraints for the defendant during the hearing.
Defense counsel joined in this request. The Court granted the request.

The U.S. Marshall explained the restraints that would be used.

The defendant asked to address the Court before the first witness was called. The Court denied the
request and stated that the purpose of the hearing is to hear evidence and asked counsel to call their
first witness.

Defendant’s Witness:
James Davidson - Counsel stipulated to his background and expertise.

Defendant offered exhibits 2001-2009, there being no objections, exhibits admitted by the Court.

Government’s Witness:
Cynthia Ann Low (appeared via video conference)

Defendant offered stipulated exhibits 2010 and 2011, there being no objections, exhibits admitted by
the Court.

Court asked that counsel for both sides submit their arguments and proposed findings 10 days after
they have received the transcript of this hearing.

Defendant remanded to the custody of the U.S. Marshal.
